       Case 3:17-cv-02035-HZ        Document 88   Filed 08/05/19   Page 1 of 12




Michael Fuller, OSB No. 09357
OlsenDaines
michael@underdoglawyer.com
Direct 503-743-7000

Robert S. Sola, OSB No. 844541
Robert S. Sola, P.C.
rssola@msn.com
Telephone 503-295-6880

Kelly D. Jones, OSB No. 074217
The Law Office of Kelly D. Jones
kellydonovanjones@gmail.com
Direct 503-847-4329

Jeffrey B. Sand, admitted pro hac vice
Weiner & Sand, LLC
js@atlantaemployeelawyer.com
Telephone: 404-205-5029

Attorneys for Plaintiff Matthew Sponer




                           UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                   PORTAND DIVISION


MATTHEW SPONER,                               Case No. 3:17-cv-02035-HZ

                  Plaintiff,                  PLAINTIFF’S RESPONSES TO WELLS
                                              FARGO’S MOTIONS IN LIMINE
      v.

EQUIFAX INFORMATION SERVICES,
LLC and WELLS FARGO BANK N.A.,

                     Defendants.




PAGE 1 – PLAINTIFF’S RESPONSES TO WELLS FARGO’S MOTIONS IN LIMINE
         Case 3:17-cv-02035-HZ          Document 88       Filed 08/05/19     Page 2 of 12




Response to Motion 1: First, this motion should be denied because the parties reached a

stipulation of fact for trial that the jury would be provided the following information regarding

Wells Fargo’s net worth and income: “(1) Wells Fargo Bank N.A.’s current net worth is

approximately $165 billion, and (2) Wells Fargo Bank N.A.’s net income is approximately $21.6

billion for 2018, $21 billion for 2017, and $19.9 billion for 2016.” See Declaration of Robert S.

Sola (Sola Decl.) ¶2, Exhibit 1. The purpose of this stipulation was to save the parties and the

Court time and resources. Plaintiff intended to call a financial expert, Dr. Fruits, on these matters,

and to offer exhibits with Wells Fargo’s net worth and income. See Sola Decl. ¶3. Once the

stipulation was made, Plaintiff agreed not to call Dr. Fruits, and did not offer the exhibits, only

because they were not necessary in light of the stipulation. Id. Plaintiff also agreed not to depose

Wells Fargo’s financial expert, Mr. Santana, because he had been designated only as a rebuttal

witness to Dr. Fruits whom was not going to be a witness in the trial. Id. Wells Fargo is now

attempting to disavow the stipulation which the parties made, and which plaintiff relied on in

deciding not to call Dr. Fruits or offer exhibits on Wells Fargo’s net worth and income. Wells

Fargo’s improper tactic of making a stipulation for trial and then seeking to exclude the

information it stipulated would be admitted, should be rejected.

       Second, this motion must be denied because controlling precedent provides that Wells

Fargo’s wealth and financial condition are admissible so that the jury can assess the proper amount

of punitive damages, if any. This comports with the purpose of punitive damages, which is to deter

future misconduct. Contrary to Wells Fargo’s argument, this is black letter law in both diversity

cases applying state law or federal question cases applying federal law to punitive damages. See

Pac. Mut. Life Ins. Co. v. Haslip, 499 U.S. 1, 21-22 (1991) (one of the factors relevant to assessing

a punitive damage award is the “financial position” of the defendant); Bains LLC v. ARCO Prods.




PAGE 2 – PLAINTIFF’S RESPONSES TO WELLS FARGO’S MOTIONS IN LIMINE
        Case 3:17-cv-02035-HZ         Document 88       Filed 08/05/19     Page 3 of 12




Co., 405 F.3d 764, 777 (9th Cir. 2005) (“A punitive damages award is supposed to sting so as to

deter a defendant’s reprehensible conduct, and juries have traditionally been permitted to consider

a defendant’s assets in determining an award that will carry the right degree of sting.”); White v.

Ford Motor Co., 500 F.3d 963, 976-77 (9th Cir. 2007) (defendant’s “argument that evidence of a

defendant’s financial condition is irrelevant to the setting of a punitive damages award is

meritless”); United States v. Big D. Enters., 184 F.3d 924, 932 (8th Cir. 1999) (assessment of

punitive damages under the federal Fair Housing Act is governed by federal law and “evidence of

a defendant’s financial worth is traditionally admissible for the purpose of evaluating the amount

of punitive damages that should be awarded,” citing City of Newport v. Fact Concerts, Inc., 453

U.S. 247, 270 (1981)); Restatement (Second) of Torts § 908(2) (1979) (“In assessing punitive

damages, the trier of fact can properly consider … the wealth of the defendant”).

       Submission of a defendant’s financial condition to the jury is common in FCRA punitive

damages cases. See, e.g., Miller v. Equifax Info. Servs., LLC, No. 3:11-CV-01231-BR, 2014 WL

2123560, 2014 U.S. Dist. LEXIS 69450, at *26 (D. Or. May 20, 2014) (defendant’s wealth can be

considered when determining punitive damages under the FCRA that will deter future conduct,

and that defendant’s substantial net worth was an appropriate factor considered by the jury); Todd

v. AT&T Corp., No. 16-cv-03357-HSG (MEJ), 2017 WL 1398271, 2017 U.S. Dist. LEXIS 60000,

at *6 (N.D. Cal. Apr. 19, 2017) (“A FCRA defendant’s current net worth is relevant to evaluating

whether a punitive damages award is ‘sufficient to fulfill’ its purpose of deterrence.”); Dixon-

Rollins v. Experian Info. Sols., Inc., 753 F. Supp. 2d 452, 467 (E.D. Pa. 2010) (same).

       Wells Fargo cites to Kemezy v. Peters, 79 F.3d 33, 36 (7th Cir. 1996), and incorrectly

asserts that “only the defendant should be allowed to offer evidence of its own wealth and only for

the purpose of arguing that punitive damages should be waived or lowered based on the




PAGE 3 – PLAINTIFF’S RESPONSES TO WELLS FARGO’S MOTIONS IN LIMINE
         Case 3:17-cv-02035-HZ         Document 88        Filed 08/05/19     Page 4 of 12




defendant’s poverty.” Dkt. 72 at 2 (emphasis in original). In Kemezy, the court held simply that a

plaintiff who seeks punitive damages is not required to present evidence of the defendant’s net

worth, not that a plaintiff cannot do so. 79 F.3d at 34-37.

       Wells Fargo also cites to Justice O’Connor’s dissent in TXO Production Corp. v. Alliance

Resources Corp., 509 U.S. 443, 492 (1993). In addition to being in the dissent, Justice O’Connor

acknowledged that “[a]s a historical matter, the wealth of the perpetrator long has been thought

relevant.” Id. (O’Connor, J., dissenting). More important, the plurality opinion in TXO found that

allowing the jury to consider evidence of the defendant’s income and net worth was not in error,

because it is “well-settled” that a defendant’s “net worth” is a factor that is “typically considered

in assessing punitive damages” Id. at 462 n.28.1 Wells Fargo’s cautionary warning that the jury

may be prejudiced against Wells Fargo because it “is a big business without a strong, local

presence” is simply untrue: Wells Fargo has a myriad of branches in this district and many local

customers. Dkt. 72 at 3 (emphasis added).

Response to Motion 2: The Court should deny this motion because, as set forth above, the parties

have already stipulated to Wells Fargo’s income and most recent net worth figures. When parties

enter into stipulations as to material facts, those facts will be deemed to have been conclusively

proved, and the jury may be so instructed. United States v. Mikaelian, 168 F.3d 380, 389 (9th Cir.

1999). The most recent fiscal year is 2018, so that is the current net worth. The parties stipulated

to income for the years 2016, 2017, and 2018 because those are the years during which plaintiff




1
  Wells Fargo also cites to Zazú Designs v. L’Oreál, S.A., 979 F.2d 499, 508-09 (7th Cir. 1992),
and Yund v. Covington Foods, Inc., 193 F.R.D. 582, 589 (S.D. Ind. 2000) (relying on Zazú). This
language in Zazú is dicta and has not even been followed by district courts within the Seventh
Circuit. See, e.g., Donald v. Wexford Health Sources, Inc., 266 F. Supp. 3d 1097, 1099 (C.D. Ill.
2017) (allowing evidence of the defendant’s net worth and finding that “[t]he majority of district
courts, however, have found that Zazú’s musings on punitive damages are indeed dictum.”).


PAGE 4 – PLAINTIFF’S RESPONSES TO WELLS FARGO’S MOTIONS IN LIMINE
         Case 3:17-cv-02035-HZ         Document 88       Filed 08/05/19      Page 5 of 12




alleges that Wells Fargo violated the FCRA, and this snapshot of income is relevant for the jury to

understand the overall financial condition of Wells Fargo.2

Response to Motion 3: Wells Fargo’s request to exclude “argumentative comments” is much too

vague to be granted. Plaintiff does not intend to offer evidence of dissimilar acts but may introduce

evidence of similar FCRA lawsuits based on similar conduct by Wells Fargo to show notice to

Wells Fargo and its pattern and practice. Such evidence is relevant and admissible. Any potential

prejudice is outweighed by the probative value regarding negligence, willfulness, and

reprehensibility. See Fed. R. Evid. (FRE) 404(b); Sandigo v. Ocwen Loan Servicing, LLC, No. 17-

cv-02727-BLF, 2019 WL 2579341, 2019 U.S. Dist. LEXIS 105412, at *19-20 (N.D. Cal. June 24,

2019) (allowing testimony about past lawsuits and consent decrees “that are sufficiently similar to

this case in order to prove that [the defendant] acted willfully, such that punitive damages are

appropriate under the Fair Credit Reporting Act”); McCollough v. Johnson, Rodenburg &

Lauinger, LLC, 637 F.3d 939, 953-54 (9th Cir. 2011) (district court did not err in “concluding that

the testimony of [the defendant’s] conduct in similar cases was relevant to show intent, absence of

mistake, malice, willfulness, and reprehensibility,” including for the purpose of assessing punitive

damages). 3




2
  See, e.g., Whitney v. Citibank, N.A., 782 F.2d 1106, 1119 (2d Cir. 1986) (upholding punitive
damages award, finding relevancy in Citibank’s net worth (approximately $6.3 billion) and its
annual net income (approximately $777 million)); Saunders v. Equifax Info. Servs., LLC, 469 F.
Supp. 2d 343, 347 (E.D. Va. 2007) (denying motion for remittitur of punitive damages in FCRA
case where jury was instructed on purpose of awarding punitive damages and “the salient factors
they could consider in making any award[,]” including “[d]efendant’s income and net worth.”).
3
  Wells Fargo’s insertion of photographs of Michael Fuller and its comments about Mr. Fuller are
irrelevant, and this is not the first time it has done so. See Declaration of Michael Fuller ¶¶1-2.



PAGE 5 – PLAINTIFF’S RESPONSES TO WELLS FARGO’S MOTIONS IN LIMINE
         Case 3:17-cv-02035-HZ          Document 88        Filed 08/05/19      Page 6 of 12




Response to Motion 4: The Court should deny this motion precluding evidence of whether Wells

Fargo should have or failed to apologize or acknowledge its errors, or the timing of its admission

of negligence. This evidence is relevant for many reasons.

        First, it is relevant to plaintiff’s damages. If Wells Fargo would have admitted its

wrongdoing earlier, that would have reduced some of plaintiff’s distress and frustration. That

distress and frustration built up over time as Wells Fargo repeatedly said it would not agree that

the account was the result of identity theft and that it had verified its accuracy. An apology or

admission that it was wrong would have relieved some of this distress.

        The information is also necessary so the jury has a complete understanding of the facts. If

Wells Fargo is allowed to admit negligence but plaintiff cannot state when that admission was

made, the jury may think that Wells Fargo admitted negligence a year or even two years ago, and

that plaintiff is pursuing a lawsuit that he did not need to pursue. It would be misleading to the jury

and prejudicial to plaintiff for Wells Fargo to come into court and say it was admitting wrongdoing

without telling the jury that this admission was made only a few weeks before trial.

        This evidence is also relevant because it is inconsistent with prior statements of Wells

Fargo in its pleadings and the deposition testimony of its representative. If Wells Fargo is allowed

to admit wrongdoing at trial, the jury should know that it has previously denied all wrongdoing or

liability for any of its actions. This evidence is relevant on the issue of reprehensibility, which is a

factor the jury will consider in determining punitive damages. See MCJI 5.5 Punitive Damages.

Wells Fargo’s long delay in admitting liability also raises questions as to its motives, intent, and

lack of remorse—all relevant to willfulness, a major issue in the case.

        Wells Fargo has fought plaintiff’s claims in every phase of this litigation, consistently

denying liability, moving for summary judgment, testifying that it did not violate the FCRA, and




PAGE 6 – PLAINTIFF’S RESPONSES TO WELLS FARGO’S MOTIONS IN LIMINE
           Case 3:17-cv-02035-HZ         Document 88       Filed 08/05/19      Page 7 of 12




denying any violations in response to Plaintiff’s Requests for Admission. Allowing Wells Fargo

to admit wrongdoing now without any reference to the timing would let Wells Fargo “game the

system,” taking one position when they think it is to their advantage and the opposite after

summary judgment is denied and the case is about to go to a jury.

Response to Motion 5: Unopposed

Response to Motion 6: Plaintiff’s claims in this case are for violation of the FCRA, 15 U.S.C. §

1681s-2(b). The FCRA places other obligations on furnishers in § 1681s-2(a) for which a consumer

does not have a private right of action. See 15 U.S.C. § 1681s-2(c). Thus, Wells Fargo’s argument

that its obligations under § 1681s-2(a) are not relevant may be theoretically correct. The problem

with its motion is that Wells Fargo is trying to use the provisions of § 1681s-2(a)(8) concerning

direct disputes as a defense to plaintiff’s claims under § 1681s-2(b). Specifically, it intends to offer

its October 26, 2016 letter to plaintiff requesting documents, Exhibit 501, (which it sent in response

to Mr. Charne’s direct dispute letter of October 19, 2016), and discuss his alleged failure to provide

all those documents.4 This defense may be relevant to a direct dispute under § 1681s-2(a)(8), which

expressly allows a furnisher to avoid doing an investigation if it reasonably determines that a

dispute is frivolous or irrelevant because of “the failure of a consumer to provide sufficient

information,” (and sends the required notification to the consumer). But that defense does not

apply to claims under § 1681s-2(b), which has no comparable provision.

          In contrast, § 1681s-2(b)(1)(A) states that a furnisher “shall (A) conduct an investigation”

upon receiving notice of a dispute from a consumer reporting agency. There are no exceptions to

that duty to investigate. Consistent with that statutory language, a furnisher cannot demand further

documentation from a consumer before conducting an investigation. Boggio v. USAA Fed. Sav.



4
    Plaintiff intends to withdraw Exhibit 3, the October 26, 2016 letter faxed to Mr. Charne.


PAGE 7 – PLAINTIFF’S RESPONSES TO WELLS FARGO’S MOTIONS IN LIMINE
         Case 3:17-cv-02035-HZ          Document 88       Filed 08/05/19     Page 8 of 12




Bank, 696 F.3d 611, 619 n.6 (6th Cir. 2012); Fregoso v. Wells Fargo Dealer Servs., Inc., No. 11-

cv-10089-SJO-AGRx, 2012 WL 4903291 (C.D. Cal. Oct. 16, 2012).

       For these reasons, and those stated in plaintiff’s Motion in Limine Two, plaintiff seeks to

exclude Wells Fargo from offering evidence to support a defense to plaintiff’s § 1681s-2(b) claim

based on provisions of § 1681s-2(a) relating to his direct dispute. Wells Fargo’s Motion in Limine

to exclude all evidence related to § 1681s-2(a) is a tacit admission that plaintiff’s Motion in Limine

Two should be granted.

       Wells Fargo cannot have it both ways. It cannot use the provisions of § 1681s-2(a) in its

defense, but then argue those provisions are not relevant, or attempt to bar plaintiff from offering

evidence concerning its obligations under § 1681s-2(a). If Wells Fargo can use the provisions of

§ 1681s-2(a), plaintiff should also be allowed to do so, and show that Wells Fargo failed to comply

with those provisions concerning a direct dispute, accuracy, updating information, and identity

theft. See 15 U.S.C. § 1681s-2(a)(1), (2), (6), (8).

Response to Motion 7: This motion is moot. Plaintiff is not seeking economic damages associated

with either lost opportunity to obtain credit or damage to his reputation.

Response to Motion 8: Unopposed

Response to Motion 9: This motion should be denied. Plaintiff’s experts do not offer legal

opinions. They provide testimony that will assist the trier of fact in understanding the

reasonableness of Wells Fargo’s conduct. Wells Fargo has filed objections to plaintiff’s experts

that are identical to this Motion. Plaintiff responds in further detail to those objections in his

Response to Wells Fargo’s Objections to Plaintiff’s Exhibits and Witnesses.

Response to Motion 10: Plaintiff’s experts do not, nor will they, testify about plaintiff’s emotional

distress. However, they should be permitted to testify regarding the type of damages that are




PAGE 8 – PLAINTIFF’S RESPONSES TO WELLS FARGO’S MOTIONS IN LIMINE
         Case 3:17-cv-02035-HZ         Document 88       Filed 08/05/19      Page 9 of 12




common to victims of credit reporting errors. Wells Fargo has filed objections to plaintiff’s experts

that are identical to this Motion. Plaintiff responds in further detail to those objections in his

Response to Wells Fargo’s Objections to Plaintiff’s Exhibits and Witnesses.

Response to Motion 11: As stated, this motion is too vague for the Court to meaningfully consider.

Plaintiff respectfully submits that a ruling on this motion should await trial testimony, at which

time the Court can evaluate whether specific testimony being offered is on a topic that was in the

expert’s report. With respect to the example that Wells Fargo offers—asserting that plaintiff’s

experts do not offer an opinion as to what a reasonable investigation under the FCRA would

entail—it is simply wrong. Both Mr. Hendricks and Mr. Tarter discuss the inadequacy of Wells

Fargo’s investigations and, conversely, what a reasonable investigation would entail.

Response to Motion 12: The Court should deny this motion as overbroad. It does not specify,

other than two examples, the types of comments that should be excluded. It even requests exclusion

of any questions or arguments based upon an entire book.

Response to Motion 13: Unopposed

Response to Motion 14: The Court should deny this motion to exclude the TransUnion fraud

block notice, Exhibit 60, based on it not being produced until March 18, 2019, after the discovery

deadline had passed. Wells Fargo omits the crucial fact that plaintiff served the subpoena to

TransUnion on January 8, 2019, well before the discovery deadline. Sola Decl. ¶4. That is the

relevant date for determining if the information obtained through the subpoena should be admitted.

InternMatch, Inc. v. Nxtbigthing, LLC, No. 14-cv-05438-JST, 2016 U.S. Dist. LEXIS 41555, at

*4-6 (N.D. Cal. Mar. 28, 2016) (documents pruduced under Rule 45 are timely if subpoena was

served before discovery deadline).




PAGE 9 – PLAINTIFF’S RESPONSES TO WELLS FARGO’S MOTIONS IN LIMINE
        Case 3:17-cv-02035-HZ           Document 88      Filed 08/05/19      Page 10 of 12




      TransUnion produced some of the subpoenaed documents but no certification establishing

they were business records. TransUnion produced a certification on February 19, 2019. Id. Plaintiff

produced those documents and the certification to Wells Fargo on February 26, 2019. Id. Because

the TransUnion documents did not include any fraud block notices, plaintiff made a follow up

request that TransUnion produce any fraud block notices. Id. On March 18, 2019, TransUnion

produced the fraud block notice and the record of mailing it, which comprise Exhibit 60, and a

new certification. Id. The next day, plaintiff produced those two additional documents and the

new certification to Wells Fargo. Id.

       Wells Fargo has suffered no prejudice from the timing of the production of the documents.

It could have deposed TransUnion, as it was aware of the subpoena within the discovery deadline.

But it chose not to take a deposition of TransUnion, or any third parties.

       Wells Fargo also argues that the documents should not be admitted because there is no

testimony from TransUnion to explain them. The TransUnion certification qualifies the documents

as business records pursuant to FRE 902(11) and 803(6). The documents are not hearsay and can

be offered to prove the truth of the matters asserted within them. The second page of Exhibit 60

(TU 726) is the actual notice letter from TransUnion to Wells Fargo. It needs no explanation as it

identifies the consumer, the creditor, and the account number, and states that TransUnion is

blocking the information as fraudulent. Plaintiff offers this exhibit to show that Wells Fargo was

informed of the information in the letter. The first page of plaintiff’s Exhibit 60 (TU 725) states:

       Mailed To Credit & Grantor At:         WELLS FARGO DLRSVC/WACHO
                                              PO BOX 1697
                                              WINTERVILLE, NC 28590

       Because the document is not hearsay, plaintiff can offer it to prove the truth of that

statement: that the notice was mailed to Wells Fargo at that address.




PAGE 10 – PLAINTIFF’S RESPONSES TO WELLS FARGO’S MOTIONS IN LIMINE
        Case 3:17-cv-02035-HZ         Document 88       Filed 08/05/19    Page 11 of 12




Response to Motion 15: It is unclear if Wells Fargo is seeking to exclude this deposition testimony

or simply preclude plaintiff from using it to “bind defendant.” Plaintiff can use the deposition

testimony of these witnesses because they are more than 100 miles from the place of trial. Fed. R.

Civ. P. 32(a)(4)(B). The deposition testimony is admissible whether being used to bind defendant

or to inform the jury of some of the most important facts of the case: the actions that were taken

by Wells Fargo to investigate plaintiff’s disputes.

       But Wells Fargo is also incorrect in claiming that these employees are not officers,

directors, or managing agents of defendant. At least two courts have held that persons who handle

disputes of consumer credit information are managing agents of the company that employs them.

Odsather v. Fay Servicing, LLC, No. C18-0289-JCC, 2019 U.S. Dist. LEXIS 4916, at *2-4 (W.D.

Wash. Jan. 10, 2019) (furnisher’s ACDV operators are managing agents); Calderon v. Experian

Info. Solutions, Inc., 290 F.R.D. 508, 516 (D. Idaho 2013) (Experian’s employees who investigate

consumer disputes are managing agents). Because these employees are managing agents, plaintiff

can use their deposition testimony for any purpose. Fed. R. Civ. P. 32(a)(3).

       Wells Fargo’s other argument that these employees should not be able to testify that their

conduct was consistent with defendant’s policies and procedures also has no merit. These

employees are trained in Wells Fargo’s policies and procedures and know what those procedures

are. The testimony is simply offered to show that their conduct was consistent with Wells Fargo’s

policies and procedures, as they said it was.

Dated this 5th day of August, 2019.

                                                      /s/ Robert S. Sola
                                                      Robert S. Sola, OSB No. 844541
                                                      Robert S. Sola, P.C.
                                                      rssola@msn.com
                                                      Of Attorneys for Matthew Sponer



PAGE 11 – PLAINTIFF’S RESPONSES TO WELLS FARGO’S MOTIONS IN LIMINE
        Case 3:17-cv-02035-HZ        Document 88       Filed 08/05/19     Page 12 of 12




                                CERTIFICATE OF SERVICE

I certify that I caused this document to be served on the following via the Court’s ECF system and
via email to:

       Timothy J. Fransen
       tfransen@cosgravelaw.com
       Robert E. Sabido
       rsabido@cosgravelaw.com
       Daniel Peterson
       dpeterson@cosgravelaw.com

       Attorneys for Defendant Wells Fargo Bank, N.A.

Dated: August 5, 2019

                                     /s/ Robert S. Sola
                                     Robert S. Sola, OSB No. 844541
                                     Robert S. Sola, P.C.
                                     1500 SW First Avenue, Suite 800
                                     Portland, Oregon 97201
                                     rssola@msn.com
                                     Telephone 503-295-6880

                                     Kelly D. Jones, OSB No. 074217
                                     The Law Office of Kelly D. Jones
                                     kellydonovanjones@gmail.com
                                     Telephone 503-847-4329

                                     Of Attorneys for Plaintiff Matthew Sponer
